Name: 89/233/EEC: Council Decision of 20 February 1989 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Republic of the Philippines on trade in textile products
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  leather and textile industries
 Date Published: 1989-04-08

 Avis juridique important|31989D023389/233/EEC: Council Decision of 20 February 1989 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Republic of the Philippines on trade in textile products Official Journal L 095 , 08/04/1989 P. 0037 - 0037*****COUNCIL DECISION of 20 February 1989 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Republic of the Philippines on trade in textile products (89/233/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas pending completion of the procedures necessary for its conclusion the Agreement between the European Economic Community and the Republic of the Philippines on trade in textile products, initialled on 28 June 1986, has been applied provisionally since 1 January 1987 in accordance with Decision 87/458/EEC (1) in so far as the Community is concerned; Whereas that Agreement provides for the possibility of re-examining, in the light of recent trade developments, the quantitative adjustments to be made to the quotas for certain categories to allow for the introduction of the harmonized system; Whereas following consultations between the Community and the Republic of the Philippines an Agreed Minute amending the quotas for categories 4, 5, 6, 7, 8, 15, 16, 21 and 74 laid down in the Agreement was initialled on 24 October 1988; Whereas pending completion of the procedures necessary for the conclusion of the Agreement and the Agreed Minute, the Agreed Minute should be applied provisionally with effect from 1 January 1988, provided it is applied likewise by the Republic of the Philippines, HAS DECIDED AS FOLLOWS: Article 1 Pending completion of the procedures necessary for its conclusion, the Agreed Minute amending the Agreement between the European Economic Community and the Republic of the Philippines on trade in textile products shall be applied provisionally by the Community with effect from 1 January 1988, provided it is applied likewise by the Philippines. The text of the Agreed Minute is attached to this Decision. Article 2 The Commission is requested to seek the agreement of the Government of the Republic of the Philippines on the provisional application of the Agreed Minute referred to in Article 1 and to notify the Council thereof. Done at Brussels, 20 February 1989. For the Council The President F. FERNANDEZ ORDOÃ EZ (1) OJ No L 255, 5. 9. 1987, p. 43.56 12 1991 1 356 799 374 320 711 21 99 21 66 14 CATEGORY 8 // // // // // // // // // // 1988 1 655 783 487 529 451 50 106 18 78 16 1989 1 688 812 517 542 474 52 109 21 86 18 1990 1 720 843 549 555 496 54 111 24 97 21 1991 1 756 876 583 568 520 56 114 27 102 24 ( 1 000 PIECES ) D F I BNL UK IRL DK GR ES PT // // // // // // // // // // // // CATEGORY 15 // // // // // // // // // // 1988 440 116 109 121 431 8 24 13 45 8 1989 451 135 126 129 439 9 28 15 53 9 1990 462 155 145 138 447 10 32 17 61 11 1991 475 178 166 146 454 11 35 19 70 13 CATEGORY 21 // // // // // // // // // // 1988 1 593 559 237 373 793 29 111 25 133 26 1989 1 621 612 279 395 841 31 116 29 157 31 1990 1 652 665 322 419 893 36 123 34 188 36 1991 1 682 721 371 444 948 36 131 39 208 41 // // // // // // // // // // // 3 . THE ADJUSTED QUANTITATIVE LIMITS SET OUT IN PARAGRAPH 2 INCORPORATE THE INTERIM ADDITIONAL QUANTITIES FOR CATEGORIES 4, 5, 6, 7, 8, 15 AND 21 FOR THE YEAR 1988 SET OUT IN THE AGREED MINUTE OF 29 JUNE 1988 . 4 . TRANSFERS MAY BE CARRIED OUT, UPON NOTIFICATION BY THE AUTHORITIES OF THE PHILIPPINES, FROM THE RESERVED ADDITIONAL QUANTITIES AGREED FOR FRANCE AND THE UNITED KINGDOM TO THE ADJUSTED REGIONAL QUOTAS FOR CATEGORIES 16 AND 74 RESPECTIVELY, UP TO THE FULL AMOUNT OF THE ORIGINAL REGIONAL QUOTAS FOR THE LATTER CATEGORIES . 5 . THE PROVISIONS OF THE AGRRED MINUTE SHALL ENTER INTO FORCE ON THE FIRST DAY OF THE MONTH FOLLOWING THE DATE OF ITS SIGNATURE . THEY SHALL APPLY WITH EFFECT FROM 1 JANUARY 1988 . BRUSSELS, 24 OCTOBER 1988 1.2HEAD OF DELEGATION OF THE EUROPEAN ECONOMIC COMMUNITY HEAD OF DELEGATION OF THE REPUBLIC OF THE PHILIPPINES INFORMATION CONCERNING THE AMENDMENT OF THE AGREEMENT BETWEEN THE COMMUNITY AND THE PHILIPPINES ON TRADE IN TEXTILE PRODUCTS IN ACCORDANCE WITH ARTICLE 2 OF THE COUNCIL DECISION OF 20 FEBRUARY 1989 CONCERNING THE PROVISIONAL APPLICATION OF THE AGREED MINUTE AMENDING THE AGREEMENT WITH THE PHILIPPINES ON TRADE IN TEXTILE PRODUCTS, THE COMMISSION HAS NOTIFIED THE COUNCIL OF THE PHILIPPINES' AGREEMENT, GIVEN ON 24 OCTOBER 1988 .